


EXHIBIT 10.117
[q4image1.jpg]


ATAT07448109-42731APAP 3537679183-1-3 163949
J. Aron & Company | 200 West Street | New York, New York 10282-2198
Tel: 212-902-1000


REVISED Confirmation
DATE:
Jul 3 2012
TO:
MICRON TECHNOLOGY, INC.
ATTENTION:
FX OPERATIONS
FROM:
J. Aron & Company
SUBJECT:
Currency Option Transaction
REFERENCE NUMBER:
SDB3616575404-3537679183



The purpose of this revised communication (a "Confirmation") is to confirm the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below (the "Transaction") between J. Aron & Company
("ARON") and MICRON TECHNOLOGY, INC. ("Counterparty") . This communication
constitutes a "Confirmation". This Confirmation shall supercede and replace any
standard short form confirmation or electronic confirmation message that is sent
to you in connection with this Transaction.


1.This Confirmation is subject to, and incorporates, the definitions and
provisions contained in the 1998 FX and Currency Option Definitions (as amended
and supplemented by the 1998 ISDA Euro Definitions, collectively referred to
hereinafter as the "1998 FX Definitions"), as published by the International
Swaps and Derivatives Association, Inc. ("ISDA"), the Emerging Markets Traders
Association and The Foreign Exchange Committee.


If ARON and Counterparty have entered into a master agreement governing
transactions of this type, (the "Agreement"), then this Transaction shall be
governed thereby. If, and so long as, the parties have not entered into such an
Agreement, then this Transaction shall constitute a "Transaction" within the
scope of, and shall be deemed to be governed by, the terms of the 2002 ISDA
Master Agreement (provided that (i) "Termination Currency" shall be USD (ii)
Subparagraph (ii) of Section 2(c) (Netting) will not apply to Transactions,
(iii) the Governing Law shall be the State of New York, (iv) the “Cross-Default”
provisions of Section 5(a)(vi) will apply to ARON and will apply to
Counterparty, provided that (i) the phrase “or becoming capable at such time of
being declared” shall be deleted from clause (1) of such Section 5(a)(vi); and
(ii) the following language shall be added to the end thereof: “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party's receipt of written notice of its failure to
pay and (v) “Threshold Amount” means in the case of ARON, an amount equal to 3%
of the shareholder equity of the Credit Support Provider of ARON as published in
its latest audited annual financial accounts and in the case of Counterparty,
USD 100,000,000.00, or its equivalent in any currency (as so modified, the "ISDA
Terms")). Upon execution and delivery of an Agreement governing transactions of
this type, such Agreement shall supercede the ISDA Terms, and all transactions
then outstanding shall be governed thereby. All provisions contained in, or
incorporated by reference to, the ISDA Terms or the Agreement, as applicable,
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistencies between this Confirmation and the 1998 FX Definitions or
the Agreement, as applicable, this Confirmation will govern.


2.    The terms of the particular Transaction to which this Confirmation relates
are as follows.
Trade Date:
Jul 02 2012
Buyer:
Counterparty
Seller:
ARON
Currency Option Style:
European
Currency Option Type:
USD Put / JPY Call
Call Currency and Call Currency Amount:
JPY 100,000,000,000.00
Put Currency and Put Currency Amount:
USD 1,263,743,207.38
Strike Price:
79.130 JPY/USD


1 of 2

--------------------------------------------------------------------------------






Expiration Date:
Apr 03 2013
Expiration Time:
10:00 a.m. New York time
Automatic Exercise:
Applicable
Settlement Date:
Apr 05 2013
Settlement:
Deliverable
Premium:
USD 45,933,485.00, payable by Counterparty to ARON on
 
the Premium Payment Date
Premium Payment Date:
Apr 05 2013
 
 
3. Definitions:
 
 
 
Credit Support Provider of ARON:
The Goldman Sachs Group, Inc.
 
 
4. Other terms and conditions:
None
 
 
5. Calculation Agent:
ARON, unless otherwise specified in the Agreement





Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this Transaction (Reference Number:
SDB3616575404-3537679183) by signing this revised Confirmation in the space
provided below and immediately returning a copy of the executed Confirmation via
facsimile to the attention of FX Operations at 212 428 3338.


Very truly yours,


J. Aron & Company




By:     /s/ Arthur Ambrose        
Name:    Arthur Ambrose
Title:    Vice President


Agreed and Accepted By:
MICRON TECHNOLOGY, INC.




By: /s/ Josh Ingram        




(Reference Number: SDB3616575404-3537679183)



2 of 2